NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUL 20 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MILTON D. PLUMMER, an individual,                No. 09-15587

              Petitioner - Appellant,            D.C. No. 3:05-cv-00610-HDM

  v.
                                                 MEMORANDUM*
E.K. MCDANIEL, Warden and NEVADA
ATTORNEY GENERAL

              Respondents - Appellees.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                       Argued and Submitted June 16, 2011
                            San Francisco, California

Before: SCHROEDER and BEA, Circuit Judges, and SAMMARTINO, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Janis L. Sammartino, United States District Judge for
the Southern District of California, sitting by designation.
      Milton Plummer appeals the dismissal of his 28 U.S.C. § 2254 petition for a

writ of habeas corpus. A certificate of appealability was granted with respect to

two issues: (1) whether Plummer properly exhausted his claim that his guilty plea

was coerced and not entered knowingly, intelligently, or voluntarily; and (2)

whether the district court properly concluded that Plummer’s claim regarding the

denial of his motion to withdraw his guilty plea failed to state a claim cognizable

on federal habeas review. We have jurisdiction under 28 U.S.C. § 2253, and we

affirm.

      Plummer did not exhaust his coercion claim. The claim was never fairly

presented to the Nevada Supreme Court. O’Sullivan v. Boerckel, 526 U.S. 838, 848

(1999). The issue addressed on direct appeal concerned the adequacy of Plummer’s

plea canvass. His state habeas petition presented the issue whether he understood

his plea. And the pro per documents sent to the Nevada Supreme Court were never

filed or considered.

      We affirm the district court’s decision to deny habeas relief based on the

second claim because this claim was also not exhausted. O’Guinn v. Lovelock

Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir. 2007) (“We may affirm on any ground

present in the record.”).




                                          2
      We do not address Petitioner’s uncertified claim because he failed to

“ma[k]e a substantial showing of a denial of a constitutional right” to warrant

issuance of a certificate of appealability. Rhoades v. Henry, 598 F.3d 511, 518 (9th

Cir. 2010).

      AFFIRMED.




                                          3